Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
A foreign document submitted on 07/10/2020 is misidentified as an IDS. The IDS has been placed in the application file, but the information referred to therein has not been considered because it lists no prior art nor any references.
REFUSAL
Restriction/Election
This application discloses the following embodiments:
Embodiment 1 – 1.1 – 1.5 (The claim shows a bed for animals, having a form similar to an extruded hexagon. The enclosure is open to the front, the rear is closed. There is a dimpled cushion within the bed’s enclosure, and a nameplate protrudes from the top-center of the exterior.)
Embodiment 2 – 2.1 – 2.5 (The claim shows a bed for animals, having a form similar to an extruded hexagon with four legs protruding at an angle from the base. The enclosure is open to the front, the rear is closed. There is a dimpled cushion within the bed’s enclosure, and a nameplate protrudes from the top-center of the exterior.)
Embodiment 3 – 3.1 – 3.5 (The claim shows a bed for animals, having a form similar to an extruded pentagon. At the front of the enclosure there are two bi-fold doors; the rear of the enclosure is closed. There is a dimpled cushion within the bed’s enclosure, and a nameplate sits within the top-center peak of the enclosure.)
Embodiment 4 – 4.1 – 4.5 (The claim shows a bed for animals, having a form similar to an extruded pentagon with four legs protruding from the base. At the front of the enclosure there are two bi-fold doors; the rear of the enclosure is closed. There is a dimpled cushion within the bed’s enclosure, and a nameplate sits within the top-center peak of the enclosure.)
Embodiment 5 – 5.1 – 5.5 (The claim shows a bed for animals, having a form similar to an extruded triangle. The enclosure is open to the front, the rear is closed. There is a dimpled cushion within the bed’s enclosure, there is no nameplate for this enclosure.)
Embodiment 6 – 6.1 – 6.5 (The claim shows a bed for animals, having a form similar to an extruded triangle with four legs protruding at an angle from the base. The enclosure is open to the front, the rear is closed. There is a dimpled cushion within the bed’s enclosure, there is no nameplate for this enclosure.)
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). 
Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2 
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5
Group VI: Embodiment 6
The various configurations of each Group (featuring six types of three-dimensional, substantially-geometric exteriors, with- and without- leg supports) of the animal beds have significantly different overall appearances, which results in patentably distinct designs.
Restriction is required under 35 USC 121 to one of the patentably distinct groups of designs.  
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive. 
Applicant must cancel any drawing figures and corresponding descriptions directed to nonelected groups. 
Should Applicant traverse this requirement on the grounds that the groups comprise a single inventive concept or are not patentably distinct, Applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability between the groups will be considered once the groups have been determined to comprise a single inventive concept. 
Applicant is reminded that an elected design must contain a sufficient number of views to constitute a complete disclosure of the appearance of the design (MPEP 1503.02) so as to avoid a rejection under 35 USC 112(a)&(b). To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and for ease of comparison with the International Registration, the numbering of the drawing figures included in the elected Group should not be changed even if non-elected embodiments are cancelled. 
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by Applicant. If Applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 
 Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Kendra Leslie Hamilton whose telephone number is 571-272-7521. Examiner can typically be reached on weekdays, 9:30-5:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Sheryl Lane, can be reached at 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kendra Leslie Hamilton/Primary Examiner, Art Unit 2915                                                                                                                                                                                                        05/05/2021